Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Robert P. Marley, Reg. # 32,914 on 04/06/2022.

Claims 1, 7, 9, 11, 17 and 19 are amended herein.

(currently amended) A camera management system comprising:
at least one local network;
at least one public network;
at least one camera connected to the local network and adapted to be switchably designated as private or public;
at least one user device adapted to connect with the local network and be switchably designated as host or non-host; and
a controller adapted to:
determine that at least one user device is connected to the local network;
determine whether the at least one user device has been designated as a host user device;
prohibit all cameras designated as private cameras from transmitting collected video images from the at least one local network to the least one public network, based upon at least the determination that the at least one user device has been designated as a host user device; and
enable all cameras to transmit video collected images from the at least one local network to the least one public network, based upon at least the determination that no user device has been designated as a host user device.

(original) The system of claim 1 wherein the at least one user device comprises at least one of:
a personal computer; 
a mobile device;
a wearable device; and 
a smart phone.

(original) The system of claim 1 wherein the at least one public network comprises the Internet.

(original) The system of claim 1 wherein the at least one private network comprises at least one of:
a Wi-Fi network; and
an Ethernet network.

(original) The system of claim 1 further comprising a user interface adapted to enable a user to switch the designation of at least one of:
the at least one camera between public and private; and 
the at least one user device between host and non-host.

(original) The system of claim 5 wherein the user interface comprises at least one of:
a personal computer; 
a touch screen; and
a mobile device.

(currently amended) The system of claim 1 wherein the controller is further adapted to impose a delay from the time a user device designated as a host user device is detected to be connected to the local network and the time at which video images collected by cameras designated as private cameras are prohibited from transmission from the at least one local network to the at least one public network.

(original) The system of claim 7 wherein the delay is user-specified.

(currently amended) The system of claim 1 wherein the controller is further adapted to impose a delay from the time at which there are no user devices designated as a host user device detected to be connected to the local network and the time at which video images collected by all cameras are permitted to be transmitted from the at least one local network to the least one public network.

(original) The system of claim 9 wherein the delay is user-specified.

(currently amended) In a camera system comprising at least one camera that can be designated a private or a public camera, a method of managing the camera system comprising the steps of:
detecting at least one user device is connected to at least one local network;
determining whether the at least one user device is designated as a host user device;
enabling all cameras to transmit collected video images from the at least one local network to at least one public network, based upon at least the determination that no user device has been designated as a host user device; and
prohibit all cameras designated as a private cameras from transmitting collected video images from the at least one local network to the at least one public network, based upon at least the determination that at least one user device has been designated as a host user device.

(original) The method of claim 11 wherein the at least one user device comprises at least one of:
a personal computer; 
a mobile device;
a wearable device; and 
a smart phone.

(original) The method of claim 11 wherein the at least one public network comprises the Internet.

(original) The method of claim 11 wherein the at least one private network comprises at least one of:
a Wi-Fi network; and
an Ethernet network.

(original) The method of claim 11 further comprising the step switching the designation of at least one of the following in response to information received from a user interface:
the at least one camera between public and private; and 
the at least one user device between host and non-host.

(original) The method of claim 15 wherein the user interface comprises at least one of:
a personal computer; 
a touch screen; and
a mobile device.

(currently amended) The method of claim 11 further comprising the step of imposing a delay from the time a user device designated as a host user device is detected to be connected to the local network and the time at which video images collected by cameras designated as private cameras are prohibited from transmission from the at least one local network to the at least one public network.

(original) The method of claim 17 wherein the delay is user-specified.

(currently amended) The method of claim 11 wherein, if the at least one camera has been designated a private camera, a delay is imposed from the time at which there are no user devices designated as a host user device detected to be connected to the local network and the time at which video images collected by all cameras are permitted to be transmitted from the local network to the least one public network.

(original) The method of claim 19 wherein the delay is user-specified.


Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest cited prior arts of record are Sechrist et al. (“Sechrist”, US 2012/0262576 A1) and Drako et al. (“Drako”, US 2018/0332004 A1).
Sechrist teaches a method of operating a network of live video source and allow to route the video streams from the video source to the qualified web client; Drako teaches a method of prevent cameras from transmitting the image streams or events out of an internal network to untrusted recipients.  However, none of the cited prior art references of record fully anticipate or render obvious the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/           Primary Examiner, Art Unit 2145